DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Claim amendment filed 5/17/2022 has been entered. All pending claims have been carefully reconsidered in view of the claim amendment.

Terminal Disclaimer
The terminal disclaimer filed on 5/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,816,745 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive.
	Starting on page 7 (last paragraph) of the applicant’s Remarks, it is argued:
… Kohy discloses a closure that is mounted to the closure via the slidable plate. Further, slidable plate is slidably within the closure rails where the plate is secured to the closure. In other words, the slidable plate can slide along the closure rails. However, the slideable plate that can slide along the closure rails fails to disclose or suggest anything about an optical fiber box configured to mount to the rail of the pedestal. Without mounting the closure to the rails of the slideably, the closure as disclosed by Kohy will not be able to move or slide along with slideable plate. 
(emphasis in the original)


	The examiner respectfully disagrees with the applicant, and submits that the applicant’s characterization of the cited prior art as it relates to the claimed limitations of claim 1 is incorrect. Specifically, the examiner respectfully submits that the pending claims of the present application, in the manner currently recited, read on the cited prior art as discussed in the previous office action and further discussed below.
	As referenced above, page 7 (last paragraph) through page 8 (third paragraph) of the applicant’s Remarks states that the cited prior art Kohy does not disclose the claim limitation “an optical fiber box configured to mount to the rail of the pedestal” as currently recited in line 3 of claim 1. 
The examiner respectfully disagrees. As discussed in the previous office action, Kohy discloses:
- a pedestal (2 in Fig. 1 of Kohy; 21 in Fig. 2 is another embodiment of Kohy’s invention where the “pedestal” is buried underground); 
- an optical fiber box (4 in Fig. 1; also 4 in Figs. 2-4); 
- a rail of the pedestal (12 in Fig. 1; also 32 in Figs. 2-4).
Further, the examiner submits that the optical fiber box of Kohy is “configured to mount to the rail of the pedestal” via the bracket element 10 in the embodiment of Fig. 1, or via the plate element 31 in the embodiment of Figs. 2-4. This is completely analogous to the way in which the optical fiber box of the present application is slidably mounted to the rail of the pedestal via the bolt element 120 shown in Fig. 7B of the present application. As such, the optical fiber box of the cited prior art Kohy is fully “configured to mount to the rail of the pedestal” via the bracket or the plate element. 
	For the reasons stated above, the examiner respectfully submits that the cited prior art Kohy anticipates the claimed limitations of the present application, in the manner currently recited in the present application, and the pending claims remain rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,069,516 to Kohy et al. (hereinafter “Kohy”).
	Regarding claim 1, Kohy discloses an optical fiber pedestal box comprising a pedestal (2 in Fig. 1) having a rail (32 in Fig. 4); and an optical fiber box (4 in Fig. 4) configured to mount to the rail of the pedestal (see the discussion under Response to Arguments above); and a cable entrance plate assembly configurable to receive different sizes and types of optical fiber cables (48 in Fig. 7 shows different sized holes which would make the plate “configurable” to receive different sizes and types of cables); wherein the optical fiber box is restricted in movement by at least one cable (5, 6, 7 in Fig. 1) and the pedestal is configured to slide relative to the optical fiber box (abstract; col. 8, ll. 1-12; claim 1).
	Regarding claim 2, Kohy discloses an optical fiber pedestal box wherein the movement of the optical fiber box is restricted to a range determined by the at least one cable (col. 3, ll. 9-18);
	Regarding claim 3, Kohy discloses an optical fiber pedestal box wherein the rail is positioned at the rear panel of the pedestal and configured to slide relative to the optical fiber box (Fig. 3; 38 in Fig. 4);
	Regarding claim 4, Kohy discloses an optical fiber pedestal box wherein the cable entrance plate assembly comprises a cable entrance plate (48 in Fig. 7) and a top piece (51 in Fig. 7) configured to couple to the cable entrance plate;
	Regarding claim 5, Kohy discloses an optical fiber pedestal box wherein the cable entrance plate comprises a plurality of channels of different widths for defining ports of varying sizes (48 in Fig. 7 shows different sized holes).

Regarding claim 19, Kohy discloses an optical fiber pedestal box comprising a pedestal (2 in Fig. 1) having a rail (32 in Fig. 4); and an optical fiber box (4 in Fig. 4) configured to mount to the rail of the pedestal (see the discussion under Response to Arguments); and a cable entrance plate assembly configurable to receive different sizes and types of optical fiber cables (48 in Fig. 7 shows different sized holes which would make the plate “configurable” to receive different sizes and types of cables); wherein the cable entrance plate assembly comprising a first plate (48 in Fig. 10) and a second plate configured to couple to the first plate (i.e. the ‘second plate’ being the plate 58 of the top piece as shown in Fig. 10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohy.
Kohy discloses an optical fiber pedestal box as discussed above.  However, Kohy does not explicitly teach a side portion having a cable tie area in the manner claimed in the present application.  On the other hand, the use of a cable tie area in a fiber optic enclosure or fiber optic pedestals is well known and common in the art.  Such cable tie area is well known to be advantageous and desirable to one of ordinary skill in the art since it facilitates cable management and allows for well organized fiber optical cable routing.  Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Kohy to have a cable tie area in the manner claimed in the present application.

Claim 6, 11-12, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohy in view of US Patent Application Publication No. US 2015/0253528 A1 to Corbille et al. (hereinafter “Corbille”).
Regarding claim 6 and 11, Kohy discloses an optical fiber pedestal box as discussed above.  Although Kohy discloses the use of plurality off channels having different sizes as already discussed, it does not explicitly teach the use of breakable portions disposed at the opening of the channels, as claimed in the present application.  On the other hand, the use of breakable elements for selectively sealing off entrance of the fiber optic cable channels is known in the art.  Corbille discloses a fiber optic distribution enclosure comprising fiber cable entrance channels having breakable walls shaped to allow different fiber cables to enter the enclosure (paragraph [0019]).  Such breakable walls would have been readily recognized as advantageous and desirable to one of ordinary skill since they provide environmental protection for fragile internal components of the distribution cable enclosure.  Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Kohy to have breakable portions disposed at the opening of the channels, as claimed in the present application.
Regarding claim 12, Kohy discloses the cable entrance plate assembly comprising a first plate (48 in Fig. 10) and a second plate configured to couple to the first plate (i.e. the ‘second plate’ being the plate 58 of the top piece as shown in Fig. 10).
Regarding claims 16, Kohy disclose the pedestal being configured to mount to a ground and slide relative to the optical fiber box so as to accommodate movement of the optical fiber cables with the ground freezing and thawing (abstract).
Regarding claims 17-18, Kohy discloses the claimed features as already discussed above, with reference to claims 1-3.


Allowable Subject Matter
Claims 7-9, 13-15, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the above-mentioned claims are allowable in view of the terminal disclaimer filed 5/17/2022. As discussed in the previous office action, the above-mentioned claims contain obvious variations of the allowable subject matter of US Patent No. 10,816,745.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874